DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of one or more prior-filed applications under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: 
A later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the earliest prior-filed application, Application No. 14/925,749, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
In particular, 14/925,749 fails to provide adequate support for at least the limitations wherein the dental valve device comprises “a socket hose receiving end” as recited in independent claims 1, 9 & 15. However, this subject matter appears to be supported by the subsequent continuation-in-part application 15/984,758. Accordingly, the claims currently pending in this application are entitled only to the benefit of the filing date of 15/984,758. 


Examiner’s Comment on Priority
The instant application is a continuation of 15/984,758 (filed 5/21/2018, now US Pat. 10,925,701), which is a continuation-in-part of 14/925,749 (filed 10/28/2015, now US Pat. 10,010,712). As set forth in MPEP § 2152.01:
If an application is a continuation or divisional of one or more earlier U.S. applications or international applications and if the requirements of 35 U.S.C. 120, 365(c), or 386(c) have been satisfied, the effective filing date is the same as the earliest filing date in the line of continuation or divisional applications. 
If an application is a continuation-in-part of an earlier U.S. application or international application, any claims in the new application not supported by the specification and claims of the parent application have an effective filing date equal to the actual filing date of the new application. Any claims which are fully supported under 35 U.S.C. 112 by the earlier parent application have the effective filing date of that earlier parent application.
The effective filing date of a claimed invention is determined on a claim-by-claim basis and not an application-by-application basis. Different claims in the same application may be entitled to different effective filing dates. 
As set forth above, the claims currently pending in this application are not fully supported by the specification and claims of the earliest filed parent application (14/925,749), but only by the specification and claims of the subsequent continuation-in-part application (15/984,758). Therefore, the claims currently pending in this application have an effective filing date equal to the filing date of 15/984,758 (5/21/2018).
The disclosure of prior-filed application 14/925,749 was published as US 2017/0120036 A1 on 04 May 2017. Additionally, applicant’s related applications 14/931,360 and 15/092,264 were also published on 04 May 2017 as US 2017/0122443 A1 and US 2017/0119497 A1, respectively. Since this publication date is more than one year before the effective filing date of 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8, 9, 13 & 15 of U.S. Patent No. 10,010,712 in view of Thomas et al. (US 2017/0119497; hereafter Thomas ‘497) and/or Solomon et al. (US 5,645,539; hereafter Solomon), as set forth in the table below. 
Pending Application 17/168,514 Claims
US Pat. 10,010,712 Claims
Notes
1-8
1, 3-5, 8, 13 & 15
'712 Patent does not claim the hose receiving end being a socket hose receiving end for receiving a tube having a beaded end (claim 1), as well as the limitation wherein an antimicrobial agent is incorporated into the check valve (claim 8). The socket hose limitations are taught by Solomon, as detailed in the 35 USC 103 rejections below, while Thomas ‘497 teaches the antimicrobial check valve limitation (see published claim 13 thereof).
9-14
1, 3, 4, 6 & 15
'712 Patent does not claim the hose receiving end being a socket hose receiving end for receiving a tube having a beaded end (claim 9), as well as the limitations regarding the fourth retaining rib and fourth retaining rib opening (claim 14). The socket hose limitations are taught by Solomon, as detailed in the 35 USC 103 rejections below, while Thomas ‘497 teaches the fourth retaining rib and fourth retaining rib opening (figs. 4-6; para. 41, lines 14-16).
15-20
9
'712 Patent does not claim the hose receiving end being a socket hose receiving end for receiving a tube having a beaded end (claim 9), as well as the limitations regarding, certain details of the check valve (e.g., the hinge), or the valve body/rotatable valve sealing body being plastic (in combination with the limitations of claim 15). The socket hose limitations are taught by Solomon, as detailed in the 35 USC 103 rejections below, while Thomas ‘497 teaches the remaining limitations. 



Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 & 6 of U.S. Patent No. 10,925,701 in view of Thomas ‘497, as noted in the table below. 
Pending Application 17/168,514 Claims
US Pat. 10,925,701 Claims
Notes
1-8
1, 3 & 6 
Claim 1 of ‘702 anticipates instant claim 1. Claim 3 of ‘702 anticipates instant claims 2 & 6. Claim 6 of ‘702 anticipates instant claim 7. The limitations of instant claims 3, 5 & 8 are otherwise taught by Thomas ‘497 (see published claims 9, 12 & 13 thereof).


The examiner notes that the above double patenting rejections are seen as representative of the closest claimed subject matter in the issued patents assigned to the applicant. However, due the presence of extensive overlapping subject matter in these cases, it is further noted that at least claim 1 of the instant application may be subject to nonstatutory double patenting as being unpatentable over at least claim 1 of each of US 9,693,842; US 9,907,632; US 10,799,694; and US 10,925,702, respectively, in view of Solomon. 
Drawings
The drawings are objected to because of the following issues: 
at least figures 5, 9, 10, 13 & 14 fail to comply with 37 C.F.R. 1.84(h)(3): these figures depict section views but do not include appropriate hatching to indicate sectioned portions.  
Fig. 8 includes a leader line for reference number 128, but the reference number is missing (lower right of figure; compare to fig. 7, which has the same leader line and includes 128). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1, 9 & 11 are objected to because of the following informalities:
Claims 1 & 9: the terms “tip receiving opening” and “socket hose receiving opening” of the bore (as first recited in line 9) might cause confusion since, as understood, these openings are merely arranged at the ends of the bore nearer the tip receiving end / socket hose receiving end of the valve body, respectively, and do not actually receive the tip or socket hose. 
Claim 11: “the flap” should read “the flap portion”, as claim 10 recites “a flap portion”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2017/0120036 A1; hereafter Thomas ‘036) in view of Solomon et al. (US 5,645,539; hereafter Solomon).
Regarding claim 1, Thomas ‘036 discloses (figs. 1-6) a disposable dental valve device (10) comprising: 
a valve body (12) having an interior (see fig. 2), 
a tip receiving end (14) for receiving a tip, 
a hose receiving end (16) for receiving a tube (e.g., para. 29, lines 6-7), 
a lumen (26) formed between the tip receiving end and the hose receiving end, and 
a partial opening (30) formed in the valve body; 
a rotatable valve sealing body (18) adapted to be inserted into the partial opening, the rotatable valve sealing body having a bore (46) for alignment with the lumen (26) formed between the tip receiving end and the hose receiving end (para. 31, lines 10-11), the bore having a tip receiving opening (54) and a hose receiving opening (52); and a check valve (56) positioned in the bore of the rotatable valve sealing body (see figs. 3-6).

Thomas ‘036 does not explicitly disclose the additional limitation wherein the hose receiving end is a socket hose receiving end for receiving a tube having a beaded end. 

Solomon teaches (figs. 3-4; see also fig. 11) an arrangement (25) for connecting hoses comprising a socket hose receiving end (31; having socket 41) and, correspondingly, a tube (26) having a beaded end (42) for insertion into the socket hose receiving end (as shown in figs. 1 & 3). Solomon further explains (e.g. in the cover abstract) that the socket hose connection arrangement is particularly suitable for use in the medical field, and that such an arrangement can accommodate a range of angular articulation and longitudinal rotation between the coupling elements (col. 9, line 67- col. 10, line 4 & col. 10, lines 31-34). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the device disclosed by Thomas ‘036 by forming the hose receiving end as a socket hose receiving end for receiving a tube having a beaded end, in view of the teachings of Solomon, e.g., to help prevent kinking of the tube during operation.
Such a modification would have been further obvious as the application of a known technique (i.e. forming a hose connection assembly to have a socket hose receiving end for receiving a corresponding tube having a beaded end, as in Solomon) to a known device (i.e. the device of Thomas ‘036) ready for such improvement (i.e. the device has a hose receiving end and Thomas ‘036 suggests that the coupling configuration thereof is open to substitution) to obtain predictable results (i.e. a coupling arrangement which allows for movement, as further suggested by Solomon); or otherwise as the simple substitution of one known arrangement (i.e. 
As a result, the limitations of claim 1 are met or are otherwise rendered obvious. 

Regarding claims 2 & 3, Thomas ‘036 discloses the additional limitations wherein the check valve (56) comprises a flap portion (66), and wherein the flap portion is movable between an opened position (fig. 4) and a closed position (fig. 3). See published claims 2 & 3.  

Regarding claims 4 & 7, Thomas ‘036 discloses the additional limitations wherein the rotatable valve sealing body (18) and the valve body (12) are each constructed of plastic (see published claim 4 of Thomas ‘036); and wherein the disposable dental valve device (10) is constructed of plastic (see para. 42, lines 1-7). 

Regarding claims 5 & 8, Thomas ‘036 discloses the additional limitations wherein an antimicrobial agent is incorporated into the dental valve device (para. 42, lines 7-12; published claim 5); and wherein an antimicrobial agent is incorporated into the check valve (See para. 14.; para. 42, lines 11-12: “As can be appreciated, the antimicrobial agent may be incorporated into any of the components of the device 10”). 

Regarding claim 6, Thomas ‘036 discloses the additional limitations wherein the check valve (56) comprises a flap portion (66) and a retention portion (e.g., retaining rib openings 70; see para. 34, lines 8-19).


claim 9, Thomas ‘036 discloses (figs. 1-6) a disposable dental valve device (10) comprising: 
a valve body (12) having an interior (see fig. 2), 
a tip receiving end (14) for receiving a tip, 
a hose receiving end (16) for receiving a tube (e.g., para. 29, lines 6-7), 
a lumen (26) formed between the tip receiving end and the hose receiving end, and 
a partial opening (30) formed in the valve body; and 
a rotatable valve sealing body (18) adapted to be inserted into the partial opening, the rotatable valve sealing body having a bore (46) for alignment with the lumen formed between the tip receiving end and the hose receiving end (para. 31, lines 10-11), the bore having a tip receiving opening (54) and a hose receiving opening (52), the tip receiving opening having a retaining rib (72; see fig. 4; para. 34, lines 9-11), the rotatable valve sealing body having a check valve (56) having a retaining rib opening (70) with the check valve positioned in the tip receiving opening by the retaining rib receiving the retaining rib opening (see fig. 4; para. 34, lines 1-14).

Thomas ‘036 further discloses that “hose receiving end 16 may incorporate a structure to secure a hose to the end 16 without the use of the channel 20 or the requirement for an O-ring. For example, the end 16 may be barbed so that barbs may hold a hose thereon” (para. 29, lines 17-22). 
Thomas ‘036 does not explicitly disclose the additional limitation wherein the hose receiving end is a socket hose receiving end for receiving a tube having a beaded end. 

Solomon teaches (figs. 3-4; see also fig. 11) an arrangement (25) for connecting hoses comprising a socket hose receiving end (31; having socket 41) and, correspondingly, a tube (26) having a beaded end (42) for insertion into the socket hose receiving end (as shown in figs. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the device disclosed by Thomas ‘036 by forming the hose receiving end as a socket hose receiving end for receiving a tube having a beaded end, in view of the teachings of Solomon, e.g., to help prevent kinking of the tube during operation.
Such a modification would have been further obvious as the application of a known technique (i.e. forming a hose connection assembly to have a socket hose receiving end for receiving a corresponding tube having a beaded end, as in Solomon) to a known device (i.e. the device of Thomas ‘036) ready for such improvement (i.e. the device has a hose receiving end and Thomas ‘036 suggests that the coupling configuration thereof is open to substitution) to obtain predictable results (i.e. a coupling arrangement which allows for movement, as further suggested by Solomon); or otherwise as the simple substitution of one known arrangement (i.e. the O-ring and/or barbed hose receiving arrangement disclosed by Thomas ‘036) for another (i.e. the socket / bead coupling arrangement of Solomon) to yield predictable results (e.g. a moveable, anti-kinking coupling, as above). 
As a result, the limitations of claim 9 are met or are otherwise rendered obvious. 

Regarding claims 10 & 11, Thomas ‘036 discloses the additional limitations wherein the check valve (56) comprises a housing (64) having a flap portion (66), and wherein the flap portion is movable between an opened position (fig. 4) and a closed position (fig. 3). 
See published claims 2 & 3 of Thomas ‘036.  

claim 12, Thomas ‘036 discloses the additional limitation wherein the rotatable valve sealing body (18) and the valve body (12) are each constructed of plastic (see published claim 4 of Thomas ‘036; see also para. 42, lines 1-7).

Regarding claims 13 & 14, the device of Thomas ‘036, as modified above, reads on the additional limitations the rotatable valve sealing body further comprises a second retaining rib (72) in the tip receiving opening, a third retaining rib (72) in the tip receiving opening, and a fourth retaining rib (72) in the tip receiving opening, and the check valve has a second retaining rib opening (70), a third retaining rib opening (70), and a fourth retaining rib opening (70).
In particular, Thomas ‘036 discloses that four retaining ribs (para. 36, lines 29-30) are provided in the tip receiving opening, and four retaining rib openings (para. 36, lines 14-16) are provided in the check valve (see fig. 6).

Regarding claim 15, Thomas ‘036 discloses (figs. 1, 2 & 6-8; i.e., the device of figs. 1 & 2, having the alternate embodiment of the rotatable valve sealing body 100 shown in figs. 6-8) a disposable dental valve device (10) comprising: 
a valve body (12) having an interior (see fig. 2), 
a tip receiving end (14) for receiving a tip, 
a hose receiving end (16), 
a lumen (26) formed between the tip receiving end and the hose receiving end, and 
a partial opening (30) formed in the valve body; 
a rotatable valve sealing body (100) adapted to be inserted into the partial opening (para. 37, lines 4-6), the rotatable valve sealing body comprising a top (102), a central body portion (104) having a bore (106), a bottom (108) having an opening (128), a top seat portion (122), and a bottom seat portion (124), the bore (106) for alignment with the lumen formed between the tip receiving end and the hose receiving end (para. 37, lines 11-12); and 


Thomas ‘036 further discloses that “hose receiving end 16 may incorporate a structure to secure a hose to the end 16 without the use of the channel 20 or the requirement for an O-ring. For example, the end 16 may be barbed so that barbs may hold a hose thereon” (para. 29, lines 17-22). 
Thomas ‘036 does not explicitly disclose the additional limitation wherein the hose receiving end is a socket hose receiving end. 

Solomon teaches (figs. 3-4; see also fig. 11) an arrangement (25) for connecting hoses comprising a socket hose receiving end (31; having socket 41) and, correspondingly, a tube (26) having a beaded end (42) for insertion into the socket hose receiving end (as shown in figs. 1 & 3). Solomon further explains (e.g. in the cover abstract) that the socket hose connection arrangement is particularly suitable for use in the medical field, and that such an arrangement can accommodate a range of angular articulation and longitudinal rotation between the coupling elements (col. 9, line 67- col. 10, line 4 & col. 10, lines 31-34). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the device disclosed by Thomas ‘036 by forming the hose receiving end as a socket hose receiving end (i.e., for receiving a tube having a beaded end), in view of the teachings of Solomon, e.g., to help prevent kinking of the tube during operation.
Such a modification would have been further obvious as the application of a known technique (i.e. forming a hose connection assembly to have a socket hose receiving end for 
As a result, the limitations of claim 15 are met or are otherwise rendered obvious. 

Regarding claim 16, Thomas ‘036 discloses the additional limitation wherein the check valve (118) further comprises a hinge (130). See figs. 7, 8 and para. 38, lines 6-8.  

Regarding claim 17, the device of Thomas ‘036, as modified above, reads on the additional limitation wherein the flap portion (120) is movable between an opened position (fig. 8) and a closed position (fig. 7).

Regarding claims 18 & 20, Thomas ‘036 discloses the additional limitations wherein the rotatable valve sealing body (100) and the valve body (12) are each constructed of plastic (see published claim 4 of Thomas ‘036); and wherein the disposable dental valve device (10) is constructed of plastic (see para. 42, lines 1-7).

Regarding claim 19, Thomas ‘036 discloses the additional limitations wherein an antimicrobial agent is incorporated into the dental valve device (para. 42, lines 7-12; published claim 5).

Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753                 
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753